Case: 4:11-cv-00077-RWS Doc. #: 1119 Filed: 08/13/19 Page: 1 of 4 PageID #: 62836



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

   UNITED STATES OF AMERICA,           )
                                       )
               Plaintiff,              )
                                       )                    Case No. 4:11-CV-00077-RWS
                                       )
   SIERRA CLUB                         )                        Judge Rodney W. Sippel
                                       )
               Plaintiff-Intervenor    )
                                       )
      v.                               )
                                       )
   AMEREN MISSOURI,                    )
                                       )
               Defendant.              )
   ____________________________________)

          AMEREN MISSOURI’S NOTICE OF SUPPLEMENTAL AUTHORITY

        Defendant Ameren Missouri (“Ameren”) respectfully submits the supplemental authority

 attached hereto as Exhibit A, Order Dismissing Appeals, United States v. Luminant Generation

 Co., LLC, No. 17-10235, 2019 WL 3778363 (5th Cir. Aug. 9, 2019).

        As the Court may recall from Ameren’s brief in support of its Motion for Summary

 Judgment No. 1 Regarding Plaintiffs’ Requests for Injunctive Relief, ECF # 945, in the Luminant

 Generation matter (a New Source Review matter similar to this case), defendant Luminant

 argued that there is no continuing violation for operating a source without a PSD permit and

 BACT. Luminant moved to dismiss the PSD claims as time-barred under the statute of

 limitations and argued that any injunctive relief was unavailable, because the CAA provides for

 injunctive relief only to prevent construction or modification of a facility, not after construction

 or modification. The District Court granted Luminant’s motion, holding that “Congress did not

 provide for injunctive relief for past violations in the Clean Air Act.” No. 3:13-CV-3236-K,
Case: 4:11-cv-00077-RWS Doc. #: 1119 Filed: 08/13/19 Page: 2 of 4 PageID #: 62837



 2015 WL 5009378, at *7 (N.D. Tex. Aug. 21, 2015). In so doing, the District Court agreed with

 the holding of the United States Court of Appeals for the Third Circuit in United States v. EME

 Homer City Generation, 727 F.3d 274 (3rd Cir. 2013). The District Court accordingly entered a

 final judgment in Luminant’s favor.

        A three-judge panel of the Fifth Circuit reversed the District Court’s ruling and remanded

 the case. The Fifth Circuit’s panel decision, United States v. Luminant Generation Co., LLC,

 905 F.3d 874 (5th Cir. 2018), was cited by this Court in United States v. Ameren Missouri, 372

 F. Supp. 3d 868, 872 (E.D. Mo. 2019), in denying Ameren’s Motion for Summary Judgment.

        As we advised this Court in ECF #1118, the Fifth Circuit en banc granted Luminant’s

 petition for re-hearing and scheduled oral argument for late September.

        On Friday, August 9, in order to avoid appellate review on whether the CAA authorizes

 injunctive relief for past violations, the United States and Sierra Club voluntarily dismissed with

 prejudice their appeal, effectively abandoning the underlying enforcement case they had waged

 for six years. The decision to dismiss the appeal leaves intact the District Court’s original

 dismissal and holding that “Congress did not provide for injunctive relief for past violations in

 the Clean Air Act.” Luminant Generation, 2015 WL 5009378, at *7.


 Dated: August 13, 2019                        /s/ Matthew B. Mock

                                               Matthew B. Mock (admitted pro hac vice)
                                               SCHIFF HARDIN LLP
                                               One Market, Spear Street Tower Suite 3100
                                               San Francisco, California 94105
                                               Tel: (415) 901-8700
                                               Fax: (415) 901-8701
                                               mmock@schiffhardin.com

                                               Renee Cipriano
                                               David C. Scott


                                                  2
Case: 4:11-cv-00077-RWS Doc. #: 1119 Filed: 08/13/19 Page: 3 of 4 PageID #: 62838



                                     Mir Y. Ali
                                     Molly L. Wiltshire
                                     Daniel J. Schufreider
                                     (All admitted pro hac vice)
                                     SCHIFF HARDIN LLP
                                     233 South Wacker Drive, Suite 7100
                                     Chicago, Illinois 60606
                                     Tel: (312) 258-5500
                                     Fax: (312) 258-5600

                                     Ronald S. Safer (pro hac vice)
                                     RILEY SAFER HOLMES & CANCILA LLP
                                     70 W. Madison, Suite 2900
                                     Chicago, Illinois 60602
                                     Tel: (312) 471-8700
                                     Fax: (312) 471-8701

                                     John F. Cowling
                                     ARMSTRONG TEASDALE LLP
                                     7700 Forsyth Boulevard, Suite 1800
                                     St. Louis, Missouri 63105
                                     Tel: (314) 621-5070
                                     Fax: (314) 621-5065

                                     Counsel for Defendant Ameren Missouri




                                        3
Case: 4:11-cv-00077-RWS Doc. #: 1119 Filed: 08/13/19 Page: 4 of 4 PageID #: 62839



                                 CERTIFICATE OF SERVICE

        I hereby certify that on August 13, 2019, I caused the foregoing document to be

 electronically filed with the Clerk of Court using the CM/ECF system, which will cause an

 electronic copy to be served on all counsel of record.



                                                      /s/ Matthew B. Mock
                                                      Matthew B. Mock




                                                  4
